The facts are stated in the opinion of the Superior Court from which these appeals come: 139 Pa. Super. 553,12 A.2d 816.
Appellant complains that its motions for binding instructions and judgment n. o. v. were refused; the charge is not complained of. In the argument in this Court appellant contends that the Superior Court "applied the test of extraordinary care, required of companies maintaining wires carrying a dangerous current, to a telegraph company whose wires do not carry such current and to whom the logic of the rule relating to carriers of dangerous currents is inapplicable." We do not so understand the decision. The principle applied *Page 105 
was simply that "the care to be exercised . . . should be commensurate with the peril inherent in the situation." Whether that measure of care was exercised may vary with the circumstances.
There was sufficient evidence to be submitted to the jury of constructive notice that the wire sagged over the public road in such way as to interfere with lawful highway travel; failure to remove it was a breach of duty to such travelers.
The judgments are affirmed.